                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                          )
                                                  )   No. 1:21-mj-57
           V.                                     )
                                                  )
PAULINE BAUER                                     )

                                     REFUSAL OF COUNSEL

                I, THE UNDERSIGNED, HEREBY CERTIFY THAT THE FOLLOWING

FACTS ARE TRUE:

                1. I have been fully advised of my Constitutional rights to be represented by an

attorney at every stage of the proceedings in this cause, and that ifl am financially unable to

employ an attorney, the Court will appoint an attorney to represent me in these proceedings and

at all further proceeding in this case.

                2. I am of sound and disposing mind, and possessed with full knowledge and

understanding of the charges pending against me in this case.

                3. Of my own free will, I do hereby refuse and waive assistance of an attorney

and choose to proceed without benefit of counsel at these proceedings and at all further

proceedings in this case.

Dated: May 19, 2021
                                                      Sig:aatl:H'e efDefendant      ~
                                                       5:1~~1M.c_~~w~
                                                                                    /(C>fQ.~,~
                            MAGISTRATE JUDGE'S CERTIFICATE                             ·1

                I, Richard A. Lanzillo, United States Magistrate Judge for the Western District of

Pennsylvania, certify that the defendant has been advised of her right to employ or have counsel

appointed for her and has stated that she waives and refuses the appointment of counsel.



                                               ~a     RICHARD A . ~ L ~
                                                      United States Magistrate Judge
